Citation Nr: 0901691	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-24 596	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for Temporomandibular 
Joint Disorder (TMJ).  

2.  Entitlement to service connection for headaches as 
secondary to TMJ.  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  TMJ has not been shown to be causally or etiologically 
related to the veteran's military service.

3.  Headaches have not been shown to be related to a service-
connected disorder.  


CONCLUSIONS OF LAW

1.  TMJ was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Headaches were not proximately due to or aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §3.310(a) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the veteran in September 2004.  The letter 
addressed all of the notice elements for service connection 
and was sent prior to the initial unfavorable decision by the 
AOJ in December 2005.  Further, an April 2008 letter provided 
the notice elements for secondary service connection for the 
claim for headaches and both claims were readjudicated in an 
October 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In March 
2006 and April 2008 letters, the veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent a VA 
examinations in connection with his claims in February and 
November 2005.  Although the veteran contended that his 
November 2005 examination was inadequate, after reviewing the 
report, the Board finds that it is based on the relevant 
medical evidence, supported by rationale, and is consistent 
with the other evidence of record.  As such, the Board finds 
that this examination is adequate upon which to base a 
decision.  Further, after the veteran indicated that he 
wanted a representative in March 2006, VA sent the veteran VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, in April 2008 along with the VCAA 
letter.  In June 2008, the veteran submitted a response 
indicating that he had nothing further to submit, and there 
is no indication that he contacted a representative.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC and 
SSOCs, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

1.  TMJ

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for TMJ.  
The veteran's service treatment records reflect that the 
veteran began having dental surgeries in May 1976, to include 
osteotomies in June 1976, and received follow-up treatment 
thereafter.  However, the service treatment records, to 
include the February 1980 separation examination and report 
of medical history, were absent for any complaints, 
treatment, or findings of TMJ, and the veteran's mouth was 
found to be normal.  As such, there were no findings of TMJ 
during service.

In fact, the first post-service medical evidence of TMJ was 
not until 1988, approximately eight years after the veteran's 
separation from service.  A December 1988 private treatment 
record from Dr. J.R. indicated that the veteran was thought 
to have TMJ syndrome.  With regard to the evidentiary gap in 
this case between active service and the earliest indications 
of TMJ, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that TMJ had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In this regard, the Board notes that the earliest post-
service medical evidence dates in 1987, yet the first 
notation of TMJ was not until December 1988.  Moreover. A 
September 1990 entry from Dr. J.R. reflected that his TMJ 
symptoms at that point were minimal.  As such, these records 
reflected that the veteran's TMJ developed years after 
service.  

Additionally, in November 2005, the veteran underwent an 
examination by an independent medical examiner at the request 
of VA.  The examiner diagnosed the veteran with right greater 
than left masticatory myofascial pain and right greater than 
left TMJ arthralgia.  The examiner found no evidence in 
either the clinical examination of the veteran or in the 
medical record that would support a direct casual 
relationship between the surgery in 1976 and the facial pain 
symptomatology.  The examiner reasoned that although the 
veteran was seen in the dental clinic at least ten times 
following the orthognathic surgery, there was no mention of 
any facial pain symptomatology in the medical records.  The 
first mention of facial pain symptomatology was not until 
December 1988, twelve years following the surgery.  Thus, the 
examiner opined that it was highly unlikely that the 
veteran's facial pain symptomatology would be related to the 
orthognathic surgery.  The Board affords this opinion great 
probative weight as it is based on a thorough review of the 
veteran, the medical evidence of record, and the expertise of 
the examiner in the field of oral medicine.  Bloom v. West, 
12 Vet. App. 185, 187 (1999). 

The Board acknowledges the veteran's statements made in his 
January 2006 notice of disagreement that he had facial pain 
earlier than 1988 and saw doctors intermittently but he was 
unable to identify them.  In a July 2006 statement, the 
veteran added that he first noted jaw discomfort in 1981 and 
stated such on the questionnaire given to the November 2005 
examiner.  He elaborated that he had no regular physician 
after service and treated the pain on his own.  Although the 
veteran is competent to report that he experienced jaw 
discomfort and popping since service, the Board finds that 
the veteran's reported history is inconsistent with the other 
evidence of record.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
previously noted, there were no complaints of TMJ during 
service.  The Board also finds it significant that in a 
November 1989 record of Dr. P.S., the veteran reported that 
his bilateral jaw pain began approximately a year before.  
This is consistent with the records of Dr. J.R., which date 
from 1987 to 1990, but do not contain findings of TMJ until 
1988.  Therefore, the Board finds that the contentions of jaw 
discomfort since service of less probative value on the issue 
of continuity.  Further, to the extent that the veteran is 
contending that his TMJ was caused by service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Lastly, the Board acknowledges the copies of Board decisions 
submitted by the veteran in July 2006 which he contends 
support his claim.  However, the facts of those decisions 
were not identical to those of the veteran.  As such, they 
are not probative to the veteran's claim.  See generally 
Sacks v. West, 11 Vet. App. 314 (1998).  The Board notes that 
prior Board decisions have no precedential value.  See 38 
C.F.R. § 20.1303.

In conclusion, although the veteran has TMJ, the more 
persuasive evidence reflected that there were no complaints 
of TMJ during service or until eight years thereafter.  
Further, the competent medical evidence does not reveal a 
nexus to TMJ and the veteran's in-service dental surgeries.  
As such, service connection for TMJ must be denied.  
38 C.F.R. § 3.303.  



2.  Headaches

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006 and the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.   

In any event, after considering the evidence under the laws 
and regulations as set forth above, the Board finds that 
service connection is not warranted for headaches.  As noted 
above, the claim for entitlement to service connection for 
TMJ was denied, and consequently, the claim for headaches as 
secondary to TMJ cannot be granted.  38 C.F.R. § 3.310(a).  
Moreover, the evidence does not show that his headaches are 
related to his service-connected residuals of an injury to 
the right wrist involving the right ring finger or his 
deviated nasal septum.  Further, the evidence does not show, 
nor does the veteran contend, that his headaches began during 
service.  In fact, the February 2005 VA examiner determined 
that it was at least as likely as not that the veteran's 
headaches were caused by his TMJ, and there is no medical 
evidence to suggest anything to the contrary.

In sum, as the veteran is contending that his headaches are 
related to his TMJ, which is not service-connected, there is 
no basis to grant the claim.  38 C.F.R. § 3.310(a), (b).  As 
such, service connection for headaches is denied.  


ORDER

Entitlement to service connection for Temporomandibular Joint 
Disorder (TMJ) is denied.  

Entitlement to service connection for headaches as secondary 
to TMJ is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


